Citation Nr: 0110083	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In March 2000, the veteran requested a hearing at the RO 
before a Hearing Officer.  In May 2000, the veteran withdrew 
his request for a personal hearing.  Thereafter, the claim 
was certified to the Board for adjudication.  


FINDING OF FACT

The symptoms of PTSD are limited to sleep disturbances 
(nightmares 3 to 5 times a week), startle reaction, 
jumpiness, sweatiness, increased heart rate, difficulty 
breathing, and occasional seclusion/isolation as reflected by 
a GAF score of 65, which reflects that the veteran is 
functioning generally well.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act of 2000 has eliminated the well grounded claim 
requirement, expanded the VA's duty to notify the veteran and 
his representative, and has enhanced its duty to assist a 
veteran in developing the facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed.Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than those requiring a 
claimant to establish a well grounded claim, the Board 
determines that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board is satisfied that all facts pertinent to the claim 
for an evaluation in excess of 30 percent for PTSD have been 
properly developed.  The Board notes that the veteran 
submitted a claim for service connection for PTSD and a claim 
for an increased rating for schizophrenia in September 1999.  
Later that month, the RO provided notice to the veteran of 
that evidence required to support his claim for service 
connection for PTSD.  Also that month, the RO sent a separate 
letter advising the veteran that his claim for an increased 
rating had been received, and that, if appropriate, he would 
need to furnish the name of the facility where he had 
received treatment on VA Form 21-4138, and that if his 
treatment had been accomplished at a private facility, he 
needed to complete VA Form 21-4142.  He was directed to 
provide the name and address of the doctor/hospital where he 
had been treated.  A copy of these letters was also sent to 
the veteran's representative.  

The veteran reported receiving ongoing treatment at the VA.  
The VA outpatient treatment records dated for the period from 
March 1999 to February 2000 have been associated with the 
claims file.  In September 1999, the veteran reported that he 
had no additional documentation in his possession to support 
his claim.  The RO provided the veteran with a Special 
Psychiatric Examination on a Fee Basis in October 1999.  In 
April 2000, the RO scheduled the veteran for a hearing at the 
RO per his request.  He withdrew the request for a personal 
hearing in May 2000.  Finally, the Board points out that the 
veteran was advised by the RO in September 2000 that he had 
ninety days to submit additional evidence concerning his 
appeal.  No response was received.  Therefore, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim have been undertaken, and no further 
assistance to the veteran is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).  

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21.  Moreover, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7; Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

Prior to discussing whether the veteran is entitled to a 
higher rating evaluation for the service connected 
psychiatric disorder, the Board makes the following 
observation.  The veteran's service connected psychiatric 
disorder, variously diagnosed as schizophrenia, conversion 
reaction, schizophrenic reaction, and PTSD, has been 
continuously rated as 30 percent disabling for 20 or more 
years under the laws administered by VA.  That rate shall not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  See 38 C.F.R. § 3.951 
(2000).  Therefore, the disability rating in this case is not 
subject to reduction based on improvement.  

The general rating formula for mental disorders is as 
follows:  A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In essence, the veteran asserts that his service connected 
psychiatric disorder has increased in severity.  He has 
terrifying nightmares of blood and dead bodies related to 
combat.  He claims serious impairment, both socially and 
industrially, due to PTSD symptoms.  

In September 1999, the veteran's wife reported having known 
the veteran for 46 years and having been married to him for 
44 years.  She reported that in all their years together, the 
veteran has had terrible nightmares on the average of 3 to 4 
a month.  He screams, jerks, swings his arms, and sweats 
profusely.  On many occasions, while asleep, he has hit her 
in the head, nose, eye, mouth, and chest.  When she has 
awakened him, he would not tell her or could not remember the 
nightmares.  She reported that the veteran has never talked 
to her about what happened to him in Korea.  He avoids 
watching anything on television or at the movies about war or 
riots.  He has extreme mood swings.  At times, he is really 
happy.  Then, he is in a depressed mood.  When he is in a 
depressed mood, he does not talk to anyone and does not 
explain what has upset him.  He has been like this for all 
the years she has known him.  He seems to be under a lot of 
stress but will not talk about it to anyone.  

Based on the assertions of the veteran and his spouse, the RO 
accorded the veteran a Special Psychiatric Examination on a 
Fee Basis to determine whether there was a separate and 
distinct diagnosis of PTSD as distinguished from 
schizophrenic reaction, undifferentiated type.  

The VA authorized examination in October 1999 reflects that 
the veteran was the source of the information and that he was 
considered reliable.  His chief complaints consisted of 
nightmares and mood swings.  He reported experiencing 
nightmares for many, many years.  He reported Korean War 
service with the 1169th Combat as an engineer, building 
bridges and roads.  He had direct exposure to combat and the 
war.  The veteran reported that he could not describe combat 
and that it was very hard to talk about.  He reported that he 
could not watch war movies.  He reported having sleep 
problems, as well as waking up in the middle of the night and 
seeing the war, blood, and killings.  He sees pieces of human 
beings all over.  He is scared and starts screaming, yelling, 
swinging his arms and has hit his spouse many times in his 
sleep.  He wakes up in a sweat with an increased heart rate, 
and difficulty breathing.  The veteran reported that this 
occurs three to five times per week.  He reported that when 
he wakes up, he does not remember what happened.  

The report of examination reflects that the veteran did not 
have problems with anyone.  He did not have problems with 
large crowds or closed spaces.  He did not have any impulse 
control problems.  He denied hearing voices.  He denied 
suicidal or homicidal ideations.  He denied symptoms of 
worthlessness, hopelessness, or helplessness.  He reported 
being a little grouchy.  He denied ever being violent.  There 
were times when he did not want to talk to anyone.  
Sometimes, he wanted to be left alone to take care of himself 
and his house.  He denied symptoms of mood swings or mania, 
hypomania or obsessive/compulsive disorder.  

At the time of the October 1999 Fee Basis examination, the 
veteran was not seeing a psychiatrist as an outpatient.  The 
veteran had attended the seventh grade.  He worked 
construction all of his life.  He last worked in 1986 and 
stopped working because of medical problems.  His medical 
problems include heart problems, hypertension, and eye 
problems.  The veteran reported doing his own shopping, 
cooking, and housekeeping.  He managed his own 
transportation.  He paid his own bills.  He performed his own 
grooming and hygiene.  The veteran got along with his family 
members.  He did have close friends.  He had no problems with 
his neighbors.  He could focus attention.  He had no 
difficulty completing household tasks.  He could follow 
simple oral or written instructions.  He had no difficulty 
making his own decisions.  

On mental status evaluation, the veteran was casually dressed 
and groomed.  His eye contact was good, and he was 
cooperative.  He was noted to be alert and attentive during 
the evaluation.  His speech was spontaneous with good 
vocabulary.  He was oriented in person, place and time.  The 
veteran's mood was euthymic.  His affect was mood-congruent.  
His thoughts were logical.  He denied delusions, phobias, or 
ideas of reference.  He was not preoccupied with suicidal or 
homicidal ideations.  The veteran was aware of his illness.  
He recalled three words at one minute and two of three at 
five minutes.  He could do simple calculations.  The veteran 
was not taking medication at the present time.  

In pertinent part, the Fee Basis examination concluded with 
an Axis I diagnosis per DSM-IV: post traumatic stress 
disorder, chronic.  The physician noted that there was no 
schizophrenic diagnosis.  The Axis V diagnosis: Global 
Assessment of Functioning (GAF) was 65.  The assessment 
reflects that the veteran was still experiencing startle 
reaction, jumpiness, sweatiness, increased heart rate and 
difficulty breathing.  However, the veteran has never been 
seen by a psychiatrist or followed by a therapist.  The 
physician noted that the veteran would benefit from seeing a 
psychiatrist or followed by a therapist for his post 
traumatic stress disorder.  The physician reported that based 
on the veteran's social and occupational functioning, the 
veteran was generally functioning well and had some 
meaningful relationships.  The veteran reported that he was 
not currently employed because of his medical problems but 
other than that he was able to work in construction all of 
his life.  The physician reported that the veteran did not 
have any criteria for schizophrenia because he had never been 
treated for this.  There was no diagnosis of schizophrenia.  

Based on the above evidence to include no diagnosis of 
schizophrenia, the RO reclassified the psychiatric disability 
under Diagnostic Code 9411 and denied a rating in excess of 
30 percent for PTSD.  See 38 C.F.R. § 4.125(b) (2000).  The 
Board's selection of a Diagnostic Code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  In 
retrospect, the DD Form 214 reflects a military occupational 
specialty # "3729 - combat*".  In pertinent part, the 
service medical records dated in 1951 reflect that the 
veteran was sent overseas after 14 weeks artillery basic at 
Camp Chaffy (sic), Arkansas.  He was in combat "almost four 
weeks."  He saw "lots of bloodshed."  He "saw his buddies 
killed."  He "heard voices".  Regulations provide that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2000).  

VA outpatient treatment records dated from April 1999 to 
February 2000 reflect one mental health evaluation.  The 
February 2000 VA mental health clinic entry reflects a long 
history with nightmares of battle.  The veteran's wife 
reported that he tears up [the] bed, swings his arms, and 
then wakes up in a sweat.  The note reflects that the veteran 
remembered 75 percent of the dream.  He complained of a 
startle reaction.  He denied suicidal ideation and homicidal 
ideation.  The impression was PTSD.  The plan was to schedule 
the veteran for a PTSD examination. 

In evaluating this claim, there is no indication from a 
review of the record that the veteran was provided a 
subsequent PTSD evaluation to warrant a remand for that 
evidence.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Moreover, the RO extended several opportunities for 
the veteran to add information to the record after the 
receipt of the VA treatment records in March 2000.  For 
instance, in May 2000, the veteran canceled the personal 
hearing.  By VA letter dated in September 2000, the RO 
extended to the veteran, the opportunity to submit additional 
evidence concerning his appeal.  A copy of this letter was 
sent to the veteran's representative.  The Board stresses 
that the veteran did not submit any additional evidence nor 
has he reported that he has received subsequent medical 
treatment for PTSD.  

The Board does not dispute the veteran's claim that his 
disability has increased in severity.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the 
evidence of record does not substantiate his claim.  There is 
no evidence of evaluation or treatment for the psychiatric 
disability until February 2000.  While the Fee Basis 
examination together with the February 2000 VA outpatient 
treatment record reflect nightmares 3-5 times a week, vivid 
scenes, an increased startle response, being a little 
grouchy, and at times preferring to be alone, there is no 
indication that during this period those symptoms have 
resulted in reduced reliability and productivity to warrant a 
higher rating.  Specifically, the examinations did not report 
the existence of flattened affect; panic attacks more than 
once a week (e.g., other than nightmares); circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding complex commands, impairment of short and long 
term memory (e.g., retention of only highly learned 
material); impaired judgment; disturbances of motivations and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  In the absence of 
symptoms that are productive of occupational and social 
impairment with reduced reliability and productivity, a 50 
percent evaluation is not warranted.  

As a matter of fact, the evidence reflects that the veteran 
is able to care for his own needs (shopping, cooking, 
cleaning, paying bills, and manage his own transportation).  
He has no phobias, delusions, or ideas of reference.  His 
mood was euthymic and his affect was mood-congruent.  He 
could focus attention and follow simple oral or written 
instructions.  He had no difficulty making his own decisions.  
The veteran retired from construction in 1986 due to his 
medical problems (heart, hypertension, and eye problems).  He 
had open-heart surgery on two occasions with aortic valve 
replacement.  The report of the VA examination conducted in 
October 1999 reflects that the veteran was generally 
functioning well.  He is able to maintain close friendships 
and gets along with family members.  Of specific importance, 
the veteran has been married to the same individual for more 
than 44 years.  

It is important to note that following the interview and 
examination of the veteran, the examiner assigned a GAF score 
of 65, which indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), but that the veteran is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships (e.g., marital relationship).  
See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), for rating purposes).  At most, the evidence 
reflects that the veteran experiences chronic sleep 
disturbances (e.g., nightmares 3 to 5 times a week); 
occasional seclusion; some alteration in mood; and a startle 
reaction to warrant no more than the currently assigned 30 
percent evaluation.  As the clinical evidence of record for 
the period of this appeal does not reflect a diagnosis of 
schizophrenic reaction, undifferentiated type, the Board 
concludes that the veteran's symptoms diagnosed as PTSD are 
appropriately rated as 30 percent disabling under Diagnostic 
Code 9411.  See 38 C.F.R. §§ 4.7, 4.130.  

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation in excess of 30 percent for PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal 
is denied.  




ORDER

An increased evaluation for PTSD is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 



